DETAILED ACTION
This is in response to the application filed on April 30, 2019 in which claims 1 – 25 are presented for examination.
Status of Claims
Claims 1 – 25 are pending, of which claims 1, 11, 17, and 23 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/15/2020 and 11/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: [0145] states ‘the link in an in-band link that couples the apparatus.’  The examiner believes that this sentence should read ‘the link is  Appropriate correction is required.
The disclosure is objected to because of the following informalities: [0152] states ‘for a for OS data blocks.’  The examiner believes that this sentence should read ‘for  Appropriate correction is required.

Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  claim 2 states ‘the link in an in-band link that couples the apparatus.’  The examiner believes that this claim should read ‘the link is an in-band link that couples the apparatus.’  Claim 4 states ‘wherein apparatus comprises.’  The examiner recommends amending claim 4 to state ‘wherein the apparatus comprises.’  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  claim 9 states “a multiplexer (MUX) circuit comprising a single output and a first input for a low-latency pathway and a second input for a for OS data blocks.”  The examiner recommends amending claim 9 to state “a multiplexer (MUX) circuit comprising a single output and a first input for a low-latency pathway and a second input for  Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Froelich et al., U.S. Patent Application 2016/0377679 (hereinafter referred to as Froelich).

	Referring to claim 11, Froelich discloses “A method comprising: detecting an error in a bit stream at a retimer” ([0059] retimer receiving signals and errors); “encoding a control skip ordered set (Control SKP OS) with link management information based on the error detected in the bit stream” ([0067] an ordered set can be leveraged for use in a test mode, defined ordered sets can be modified or enhanced for use in or as the error reporting data.  PCIe SKP ordered sets can be used); “and transmitting the Control SKP OS” ([0067] SKP OSes modified or enhanced to include error reporting data) “to a downstream port of an upstream connected device across an in-band link” (Fig. 1 retimer 150.  Figs. 5A and 5B retimers between upstream and downstream ports).

Referring to claim 17, claim 11 recites the corresponding limitations as that of claim 17.  Therefore, the rejection of claim 11 applies to claim 17. 
[0149] computer readable medium to implement the method).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 10, 12 – 14, 18 – 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Froelich in view of Sharma, U.S. Patent Application 2017/0270062 (hereinafter referred to as Sharma).

Referring to claim 1, Froelich discloses “An apparatus comprising: a receiver circuit implemented at least partially in hardware” (Figs. 1, 5A and 5B show retimer 150/515 and [0056] data received at the retimer.  [0090] retimer is at least partially hardware); “a configuration register comprising a link management bit set, and one or more bit fields for link management bits indicating link management information” ([0073] link control register with fields that indicate when a test mode has been entered and how a device is to function during the test mode); “bit stream logic implemented at least partially in hardware” ([0090] retimer is at least partially hardware) “to encode an [0067] an ordered set can be leveraged for use in a test mode, defined ordered sets can be modified or enhanced for use in or as the error reporting data.  PCIe SKP ordered sets can be used); “and a transmitter circuit implemented at least partially in hardware to transmit OS with the one or more” “bits across a link” ([0053], [0087] retimer receives and re-transmits digital I/O signals.  [0067] an ordered set can be leveraged for use in a test mode, defined ordered sets can be modified or enhanced for use in or as the error reporting data.  PCIe SKP ordered sets can be used.  [0090] retimer is at least partially hardware).
	Froelich does not appear to explicitly disclose “to encode an ordered set (OS) with one or more link management bits from the configuration register” and “transmit OS with the one or more link management bits across a link.”
	However, Sharma discloses another apparatus “comprising: a receiver circuit implemented at least partially in hardware” (Fig. 8 retimers with rx and tx ports.  [0065] ‘port hardware’); “a configuration register” (Fig. 8 retimers with configuration registers 830/835 and [0057] registers that enhance configuration of the link such as power state management, tuning circuits for better performance/power, ability to report errors, etc.); “to encode an ordered set (OS) with one or more link management bits from the configuration register” ([0061] using enhanced SKP OS to access configuration registers of retimers.  Retimers can respond to configuration access commands sent by encoding data in an instance of an enhanced SKP OS by itself encoding response data in a subsequent instance of an enhanced SKP OS); “and a transmitter circuit implemented at least partially in hardware to transmit OS with the one or more link management bits across a link” (Fig. 8 retimers with rx and tx ports.  [0061] and [0130] using enhanced SKP OS to access configuration registers of retimers.  [0065] ‘port hardware’).
Froelich and Sharma are analogous art because they are from the same field of endeavor, which is retimers and encoding of an ordered set.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Froelich and Sharma before him or her, to modify the teachings of Froelich to include the teachings of Sharma so that the ordered set would be encoded with link management bits from a configuration register.
The motivation for doing so would have been to avoid the need for sideband access (as stated by Sharma in [0057]).
Therefore, it would have been obvious to combine Sharma with Froelich to obtain the invention as specified in the instant claim.

	As per claims 2 – 4 and 10, Froelich discloses “the link [is] an in-band link that couples the apparatus to a downstream port of an upstream connected device” (Fig. 1 retimer 150.  Figs. 5A and 5B retimers between upstream and downstream ports), “the link is compliant with a Peripheral Component Interconnect Express (PCIe) based protocol” ([0067] PCIe SKP ordered sets), “[the] apparatus comprises a retimer coupled to a downstream port of an upstream connected device” (Fig. 1 retimer 150.  Figs. 5A and 5B retimers between upstream and downstream ports), and “the OS comprises a control skip ordered set (Control SKP OS)” ([0067] PCIe SKP ordered sets).
Fig. 8 downstream port and upstream port and [0058] on-band retimer register access), “the link is compliant with a Peripheral Component Interconnect Express (PCIe) based protocol” ([0055] – [0056] PCIe), “[the] apparatus comprises a retimer coupled to a downstream port of an upstream connected device” (Fig. 8 downstream port and upstream port), and “the OS comprises a control skip ordered set (Control SKP OS)” (Fig. 8 enhanced SKP OS).

	Referring to claim 12, Froelich discloses “identifying a source of the error in the bit stream” ([0065] error reporting data can be formatted and encoded in a variety of ways to document the error status of sublinks during a test mode.  [0067] an ordered set can be leveraged for use in a test mode, defined ordered sets can be modified or enhanced for use in or as the error reporting data.  PCIe SKP ordered sets can be used).
Froelich does not appear to explicitly disclose “identifying one or more link management bits from a configuration register indicating a requested link action; and encoding the Control SKP OS with the one or more link management bits.”
Sharma discloses “identifying one or more link management bits from a configuration register indicating a requested link action; and encoding the Control SKP OS with the one or more link management bits” ([0061] using enhanced SKP OS to access configuration registers of retimers.  Retimers can respond to configuration access commands sent by encoding data in an instance of an enhanced SKP OS by itself encoding response data in a subsequent instance of an enhanced SKP OS).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Froelich and Sharma before him or her, to modify the teachings of Froelich to include the teachings of Sharma so that the ordered set would be encoded with link management bits from a configuration register.
The motivation for doing so would have been to avoid the need for sideband access (as stated by Sharma in [0057]).
Therefore, it would have been obvious to combine Sharma with Froelich to obtain the invention as specified in the instant claim.

	Referring to claim 13, Froelich discloses “identifying one or more link information bits” “indicating a reason for the request link action” and “and
encoding the Control SKP OS with the one or more link information bits” ([0065] error reporting data can be formatted and encoded in a variety of ways to document the error status of sublinks during a test mode.  [0067] an ordered set can be leveraged for use in a test mode, defined ordered sets can be modified or enhanced for use in or as the error reporting data.  PCIe SKP ordered sets can be used).
Froelich does not appear to explicitly disclose “identifying one or more link information bits from the configuration register.”
Sharma discloses “identifying one or more link information bits from the configuration register” ([0061] using enhanced SKP OS to access configuration registers of retimers.  Retimers can respond to configuration access commands sent by encoding data in an instance of an enhanced SKP OS by itself encoding response data in a subsequent instance of an enhanced SKP OS).
Froelich and Sharma are analogous art because they are from the same field of endeavor, which is retimers and encoding of an ordered set.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Froelich and Sharma before him or her, to modify the teachings of Froelich to include the teachings of Sharma so that the ordered set would be encoded with link management bits from a configuration register.
The motivation for doing so would have been to avoid the need for sideband access (as stated by Sharma in [0057]).
Therefore, it would have been obvious to combine Sharma with Froelich to obtain the invention as specified in the instant claim.

	As per claim 14, Froelich discloses “setting the in-band link to a low-latency mode; determining a presence of an error on the in-band link; and storing the error in an error log register associated with the retimer” ([0087] low latency mode and [0073] error detection and error log register).

Note, claim 18 recites the corresponding limitations of claim 12.  Therefore, the rejection of claim 12 applies to claim 18.

Note, claim 19 recites the corresponding limitations of claim 13.  Therefore, the rejection of claim 13 applies to claim 19.

Note, claim 20 recites the corresponding limitations of claim 14.  Therefore, the rejection of claim 14 applies to claim 20.

Referring to claim 23, claims 1, 2, and 11 recite the corresponding limitations as that of claim 23.  Therefore, the rejections of claims 1, 2, and 11 apply to claim 23.
Further, claim 23 adds “a multi-lane link coupling the downstream port with the retimer” and “transmit the Control SKP OS to the downstream port across the multi-lane link.”
Froelich discloses “a multi-lane link coupling the downstream port with the retimer” ([0051] multiple lanes) and “transmit the Control SKP OS to the downstream port across the multi-lane link” ([0051] multiple lanes along with [0067] and [0078] SKP ordered sets transmitted with encoded information).

Claims 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Froelich in view of Sharma, as applied to claims 1 – 4, 10, 12 – 14, 18 – 20, and 23 above, further in view of Patel, U.S. Patent 7,474,612 (hereinafter referred to as Patel).

	As per claim 5, neither Froelich nor Sharma appears to explicitly disclose “a multiplexer (MUX) circuit to selectively output bits from a first data pathway or a second 
	However, Patel discloses “a multiplexer (MUX) circuit to selectively output bits from a first data pathway or a second data pathway, the first data pathway comprising the bit stream logic and the second data pathway absent the bit stream logic, the second data pathway comprising a low-latency pathway” (Figs. 3 – 6 and column 7 lines 54 – 68 retimer logic with repeater mode, retimer mode, and bypass mode.  The bypass mode is equivalent to the second pathway that avoids the bit stream logic and has low-latency).
Froelich, Sharma, and Patel are analogous art because they are from the same field of endeavor, which is retimer logic.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Froelich, Sharma, and Patel before him or her, to modify the teachings of Froelich and Sharma to include the teachings of Patel so that a retimer module includes a low-latency path that avoids bit stream logic.
The motivation for doing so would have been to provide a means for connecting upstream and downstream devices while providing a low-latency path when processing of data is not required at the retimer (as stated by Patel in column 7 lines 23 – 34 and 35 – 38).
Therefore, it would have been obvious to combine Patel with Froelich and Sharma to obtain the invention as specified in the instant claim.

	As per claim 6, Froelich, Sharma, and Patel disclose “the apparatus comprises a retimer” (Froelich Figs. 5A-6C.  Sharma Figs. 5B, 5C, 6A, 6B, and 8. Patel Fig. 3 retimer circuit).
	Also, Froelich discloses “the retimer” “to log a bit stream error in an error log register” ([0073] error log register).
	Further, Patel discloses “the retimer, when the MUX is set to the second pathway” (column 11 lines 45 – 48 monitor and determine error and control bypass port based on the monitored error)
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Patel with Froelich/Sharma so that the error log of Froelich is utilized when the retimer is not in a repeater or bypass mode.  In such a case, the retimer would not be in low-latency mode, and therefore processing of data (i.e. error logging) would be acceptable.  In other words, it would have been obvious to use the system in such a way that “the retimer, when the MUX is set to the second pathway, is to log a bit stream error in an error log register.”
Froelich, Sharma, and Patel are analogous art because they are from the same field of endeavor, which is retimer logic.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Froelich, Sharma, and Patel before him or her, to modify the teachings of Froelich and Sharma to include the teachings of Patel so that a retimer module includes a low-latency path that avoids bit stream logic.

Therefore, it would have been obvious to combine Patel with Froelich and Sharma to obtain the invention as specified in the instant claim.

	As per claim 9, Froelich discloses “a link that operates using a scheduled interval for transmitting OS” ([0077] SKP OSes scheduled); “OS modification circuitry to create modified OS data blocks with link management information” ([0067] an ordered set can be leveraged for use in a test mode, defined ordered sets can be modified or enhanced for use in or as the error reporting data.  PCIe SKP ordered sets can be used); “at the scheduled interval to inject the modified OS data blocks into the bit stream” ([0077] SKP OSes scheduled).
	Neither Froelich nor Sharma appears to explicitly disclose “a multiplexer (MUX) circuit comprising a single output and a first input for a low-latency pathway and a second input for [a for] OS data blocks, the apparatus to set the MUX from the first input to the second input at the scheduled interval to inject the modified OS data blocks into the bit stream and to set the MUX from the second input to the first input after the scheduled interval.”
	However, Patel discloses “a multiplexer (MUX) circuit comprising a single output and a first input for a low-latency pathway and a second input for [a for] OS data blocks” Fig. 6 Out MUX with a single output and an input for a low-latency pathway as well as an input from processing via MUX 108).
	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to combine Patel’s MUX for switching in a low-latency path or a non-low-latency path with the teachings of Froelich/Sharma so that “the apparatus to set the MUX from the first input to the second input at the scheduled interval to inject the modified OS data blocks into the bit stream and to set the MUX from the second input to the first input after the scheduled interval.”  In other words, it would have been obvious to switch to the bypass or repeater mode whenever possible, in order to take advantage of the low latency.
Froelich, Sharma, and Patel are analogous art because they are from the same field of endeavor, which is retimer logic.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Froelich, Sharma, and Patel before him or her, to modify the teachings of Froelich and Sharma to include the teachings of Patel so that a retimer module includes a low-latency path that avoids bit stream logic.
The motivation for doing so would have been to provide a means for connecting upstream and downstream devices while providing a low-latency path when processing of data is not required at the retimer (as stated by Patel in column 7 lines 23 – 34 and 35 – 38).
Therefore, it would have been obvious to combine Patel with Froelich and Sharma to obtain the invention as specified in the instant claim.

Claims 8, 15, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Froelich in view of Sharma, further in view of Patel, as applied to claims 5, 6, and 9 above, and further in view of Froelich et al., WIPO Publication WO 2017052665 A1 (hereinafter referred to as Froelich WO).

	As per claim 8, Froelich discloses “the error log register” ([0073] error log register).
	Neither Froelich nor Sharma nor Patel appears to explicitly disclose “the retimer is to clear the error log register upon receiving a margin command.”
	However, Froelich WO discloses “the retimer is to clear the error log register upon receiving a margin command” ([0067] retimers and margin, [0150] clear the error log, margin operation).
Froelich, Sharma, Patel, and Froelich WO are analogous art because they are from the same field of endeavor, which is retimer logic.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Froelich, Sharma, Patel, and Froelich WO before him or her, to modify the teachings of Froelich, Sharma, and Patel to include the teachings of Froelich WO so that a retimer receives a margin command and clears an error log register.
The motivation for doing so would have been to provide standardized control for all receivers without requiring a separate state or test mode (as stated by Froelich WO in [0067]).


	As per claim 15, Froelich discloses “retrieving the error from the error log register using the in-band link” ([0073] error log register reporting sequence and Figs. 6D and 6E along with [0075] reporting sequence).
	Neither Froelich nor Sharma appears to explicitly disclose “setting the in-band link to a non-low-latency mode.”
	However, Patel discloses “setting the in-band link to a non-low-latency mode” (Fig. 5 retimer mode).
Froelich, Sharma, and Patel are analogous art because they are from the same field of endeavor, which is retimer logic.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Froelich, Sharma, and Patel before him or her, to modify the teachings of Froelich and Sharma to include the teachings of Patel so that a retimer module includes a low-latency path that avoids bit stream logic.
The motivation for doing so would have been to provide a means for connecting upstream and downstream devices while providing a low-latency path when processing of data is not required at the retimer (as stated by Patel in column 7 lines 23 – 34 and 35 – 38).
	Neither Froelich nor Sharma nor Patel appears to explicitly disclose “clearing the error log register.”
[0067] retimers and margin, [0150] clear the error log, margin operation).
Froelich, Sharma, Patel, and Froelich WO are analogous art because they are from the same field of endeavor, which is retimer logic.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Froelich, Sharma, Patel, and Froelich WO before him or her, to modify the teachings of Froelich, Sharma, and Patel to include the teachings of Froelich WO so that a retimer receives a margin command and clears an error log register.
The motivation for doing so would have been to provide standardized control for all receivers without requiring a separate state or test mode (as stated by Froelich WO in [0067]).
Therefore, it would have been obvious to combine Froelich WO with Froelich, Sharma, and Patel to obtain the invention as specified in the instant claim.

Note, claim 21 recites the corresponding limitations of claim 15.  Therefore, the rejection of claim 15 applies to claim 21.

Note, claim 24 recites the corresponding limitations of claims 14 and 15.  Therefore, the rejections of claims 14 and 15 apply to claim 24.

Claims 16, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Froelich in view of Patel.

	As per claim 16, Froelich discloses “determining an error in the in-band link” ([0059] retimer receiving signals and errors), “the in-band link configured to transmit Control SKP OS at a predetermined interval; encoding Control SKP OS with link management information based on the determined error in the in-band link” ([0067] an ordered set can be leveraged for use in a test mode, defined ordered sets can be modified or enhanced for use in or as the error reporting data.  PCIe SKP ordered sets can be used); “transmitting the Control SKP OS into the bit stream” ([0067] SKP OSes modified or enhanced to include error reporting data).
Froelich does not appear to explicitly disclose “setting a multiplexer at the retimer to a low-latency mode of operation” and “setting the multiplexer to a bypass input at the start of the predetermined interval” and “setting the multiplexer to the low-latency mode of operation after the predetermined interval.”
However, Patel discloses “setting a multiplexer at the retimer to a low-latency mode of operation” (Fig. 6 Out MUX with a single output and an input for a low-latency pathway as well as an input from processing via MUX 108) “setting the multiplexer to a bypass input” (Fig. 7 Out MUX receiving bypass_IN) and “setting the multiplexer to the low-latency mode of operation” (Figs. 6 and 7 skip the processing of CDR, SIPO, PISO, etc.).
Froelich and Patel are analogous art because they are from the same field of endeavor, which is retimer logic.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Froelich and Patel 
The motivation for doing so would have been to provide a means for connecting upstream and downstream devices while providing a low-latency path when processing of data is not required at the retimer (as stated by Patel in column 7 lines 23 – 34 and 35 – 38).
Therefore, it would have been obvious to combine Patel with Froelich to obtain the invention as specified in the instant claim.

Note, claim 22 recites the corresponding limitations of claim 16.  Therefore, the rejection of claim 16 applies to claim 22.

Note, claim 25 recites the corresponding limitations of claim 16.  Therefore, the rejection of claim 16 applies to claim 25.

	Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patents 10789201, 10747688, 10866625, 10880137, 11005692, 10853212, 10784986, 10771189, 10671476 describe retimers and communication through retimers. 
Foreign Patent Applications CN 110035015 A, EP 3697007 A1, EP 3739459 A1, EP 3734463 A3, WO 2018118304 A1, WO 2018209311 A1, WO 2017165056 A1, WO 2015099724 A1, WO 2015099733 A1, WO 2018160497 A1, and DE 112018001088 T5 describe retimers and communication through retimers.
‘IMPLEMENTATION OF PCS OF PHYSICAL LAYER FOR PCI EXPRESS’ Thesis by M. Dinesh Kumar, Department of Electronics and Communication Engineering, National Institute Of Technology, Rourkela, 2007-2009.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184